


Exhibit 10.17

 

GRAPHIC [g28313lci001.jpg]

 

January 6, 2012

 

Mr. Daniel P. Cartwright

5501 Stone Lake Avenue

Gillette, WY 82718

 

Dear Dan,

 

We are pleased that you have accepted the position of President – Canadian
Operations of Walter Energy, Inc. (“Walter” or the “Company”) effective as
January 6, 2012.  The attached schedules outline the remuneration and benefits
and terms and conditions of your employment.

 

As the President – Canadian Operations of Walter, you will have such duties,
responsibilities and authorities as the Chief Executive Officer of Walter (the
“CEO”) determines are appropriate for your position.  You will report to the CEO
or to his designee.

 

It is agreed and understood that this letter agreement (including the schedules
and exhibits attached hereto) (collectively, the “Agreement”) and the other
agreements referred to in this Agreement shall constitute our entire agreement
with respect to the subject matter hereof and shall supersede all prior
agreements, discussions, understandings and proposals (written or oral) relating
to your employment with the Company and its affiliates.  This Agreement may only
be amended or modified by a written agreement executed by you and Walter (or any
of its respective successors) and will be interpreted under and in accordance
with the laws of the State of Delaware without regard to conflicts of laws.

 

This Agreement may be executed by fax or pdf and in any number of counterparts,
all of which, when taken together, will constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

Dan, we are delighted that you are remaining with Walter and we look forward to
continuing to work with you.  If the terms contained within this Agreement are
acceptable, please sign one of the enclosed copies and return it to me in the
envelope provided.

 

Sincerely,

 

 

 

 

 

/s/ Walter J. Scheller, III

 

1-13-12

Walter J. Scheller, III

 

Date

Chief Executive Officer

 

 

Walter Energy, Inc.

 

 

 

ACCEPTANCE

 

I have read the Agreement, have been advised to consult with counsel of my
choice concerning the same, and I fully understand the same.  I approve and
accept the terms set forth in the Agreement as governing my employment
relationship with Walter.

 

 

/s/ Daniel P. Cartwright

 

1/26/12

Daniel P. Cartwright

 

Date

 

Enclosures:

 

Schedule A                                   Remuneration & Benefits

Schedule B                                   Terms and Conditions

 

 

Initials

[g28313lci002.jpg]

 

2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

REMUNERATION & BENEFITS

 

Name:

 

Daniel P. Cartwright

 

 

 

Role Title:

 

President – Canadian Operations

 

 

 

Role Band:

 

n/a

 

 

 

Business Unit:

 

Canadian Operations

 

 

 

Employer:

 

Walter Energy, Inc.

 

 

 

Date of Appointment:

 

January 6, 2012

 

This schedule should be read in conjunction with the remainder of the
Agreement.  The policies covering these benefits and their terms and conditions
may be varied from time to time.

 

Base Salary and Remuneration:

 

The remuneration for this position is a base salary of $330,000 per annum which
will be subject to review and adjustment by the Compensation and Human Resources
Committee of the Board of Directors (the “Compensation Committee”) and paid in
accordance with Walter’s payroll practices, as they may change from time to
time. Your annual base salary, as in effect from time to time, is hereinafter
referred to as the “Base Salary.”

 

The remuneration structure is designed to provide competitive levels of total
remuneration for strong individual and corporate performance and achieve a close
alignment between personal and business performance and remuneration.

 

 

 

Annual Bonus (EIP):

 

You will continue to participate in Walter’s Executive Incentive Plan, as it may
be amended from time to time (the “EIP”) and, in this position, will be eligible
to earn an annual target bonus of 65% of your Base Salary (the “Target Bonus”),
with an upside potential of 2 times your Target Bonus for top performance. The
actual amount of your bonus, if any, will fluctuate

 

 

Initials

[g28313lci002.jpg]

 

3

--------------------------------------------------------------------------------


 

 

 

based upon actual performance under the performance metrics associated with the
EIP. Participation in the bonus pool is dependent upon the achievement of
Walter’s annual performance goals, as well as the accomplishment of
(x) individual objectives and/or (y) departmental goals, in each case, as
determined and recommended by the management of Walter and subsequently approved
by the Compensation Committee. In order to receive a bonus under the EIP, you
must be employed at the time the bonus is paid. Notwithstanding anything in this
Agreement to the contrary, with respect to any bonus to be paid hereunder, such
bonus will be paid in accordance with the EIP and, to the extent possible, will
be structured to comply with Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”) as performance based compensation thereunder;
provided however, to the extent not deductible by Walter, such payment will be
deferred until it can be paid by Walter on a tax deductible basis. As you are
aware, participation in Walter’s Employee Stock Purchase Plan is a condition to
participation in the bonus pool under the EIP.

 

 

 

Long Term Incentive:

 

Subject to your continued employment with Walter, you will remain a participant
in Walter’s Amended and Restated 2002 Long-Term Incentive Award Plan, as it may
be amended and restated from time to time (and any successor long term incentive
award plan) (collectively, the “LTIP”), and will remain eligible to receive
annual equity grants from Walter.

 

Your annual equity grant in respect of the 2012 fiscal year will be valued at
60% of your Base Salary, based on the Black-Scholes value at the date of grant,
fifty percent (50%) of which will be in the form of non-qualified stock options
and fifty percent (50%) of which will be in the form of restricted stock units.
Such equity grants will be awarded under and subject to the terms and conditions
of the LTIP and the terms and conditions applicable to other awards granted by
Walter under the LTIP to employees of Walter.

 

 

 

Company Car:

 

You will be provided with an automobile in Vancouver, B.C.

 

 

Initials

[g28313lci002.jpg]

 

4

--------------------------------------------------------------------------------


 

Expenses:

 

Continued reimbursement for all reasonable and customary out-of-pocket business
expenses incurred by you in the performance of your duties hereunder, in
accordance with the policies, practices and procedures of Walter relating to
reimbursement of business expenses incurred by Walter employees in effect at any
time during the 12 month period preceding the date you incur the expenses;
provided, however, that any such expense reimbursement will be made no later
than the last day of the calendar year following the calendar year in which you
incur the expense, will not affect the expenses eligible for reimbursement in
any other calendar year, and cannot be liquidated or exchanged for any other
benefit.

 

 

 

Health & Welfare Plan(s):

 

Continued participation in Walter’s life and health insurance benefit programs
in accordance with their terms, as they may change from time to time.

 

 

 

Retirement Plan(s):

 

Continued participation in Walter’s retirement plan(s) according to its terms as
they may change from time to time.

 

 

 

Leave:

 

Continued eligibility for 20 business days of vacation and 10 company paid
holidays to be used each year in accordance with Walter’s policy, as it may
change from time to time.

 

 

 

International Assignment:

 

Additional details will be provided under the Company’s International Assignment
Policy and Tax Equalization Policy.

 

 

Initials

[g28313lci002.jpg]

 

5

--------------------------------------------------------------------------------


 

SCHEDULE B

 

TERMS AND CONDITIONS

 

1.                                      It is agreed and understood that your
employment with Walter continues to be at will, and either you or Walter may
terminate the employment relationship at any time for any reason, with or
without cause, and with or without notice to the other; nothing in this
Agreement or elsewhere constitutes or shall be construed as a commitment to
continue to employ you or pay you severance, other than as stated in Schedule A
or in the CIC Agreement, for any period of time.

 

2.                                      Outside Interest.  While employed by
Walter, you agree to devote your full business time and best efforts to the
performance of your duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise which would conflict or
interfere with the rendition of such services either directly or indirectly
without the prior written consent of the CEO or his designee.

 

3.                                      You agree that all inventions,
improvements, trade secrets, reports, manuals, computer programs, systems, tapes
and other ideas and materials developed or invented by you during the period of
your employment with Walter, either solely or in collaboration with others,
which relate to the actual or anticipated business or research of Walter or any
of its subsidiaries or affiliates, which result from or are suggested by any
work you may do for Walter or any of its subsidiaries or affiliates, or which
result from use of Walter’s or any of its subsidiaries’ or affiliates’ premises
or Walter’s, its subsidiaries’, its affiliates’, or its customers’ property
(collectively, the “Developments”) shall be the sole and exclusive property of
Walter.  You hereby assign to Walter your entire right and interest in any such
Developments, and will hereafter execute any documents in connection therewith
that Walter may reasonably request.  This section does not apply to any
inventions that you made prior to your employment by Walter, or to any
inventions that you develop entirely on your own time without using any of
Walter’s equipment, supplies or facilities, or Walter’s or its subsidiaries’,
affiliates’, or customers’ confidential information which do not relate to
Walter’s or its subsidiaries’ or its affiliates’ business, anticipated research
and development, or the work you have performed for Walter and its subsidiaries
and affiliates.

 

4.                                      As an inducement of Walter to make this
offer to you, you represent and warrant that there exists no impediment or
restraint, contractual or otherwise on your power, right or ability to accept
this offer and to perform the duties and obligations specified in this
Agreement.

 

 

Initials

[g28313lci002.jpg]

 

6

--------------------------------------------------------------------------------


 

5.                                      Non-Compete/Non-Solicit.  It is
understood and agreed that you have and will continue to have substantial
relationships with specific businesses and personnel, prospective and existing,
vendors, contractors, customers, and employees of Walter and its subsidiaries
that result in the creation of customer goodwill.  Therefore, while you are
employed by Walter and following the termination of your employment for any
reason and continuing for a period of 12 months from the date of your
termination, so long as Walter or any affiliate, successor or assigns thereof is
in the coal mining business or like business within the Restricted Area (defined
as mining industries in the geographical areas in which Walter or any of its
subsidiaries competes at the time of your termination), unless the Board of
Directors approves an exception, you shall not, directly or indirectly, for
yourself or on behalf of, or in conjunction with, any other person, persons,
company, partnership, corporation, business entity or otherwise:

 

(a)         Call upon, solicit, write, direct, divert, influence, or accept
business (either directly or indirectly) with respect to any account or customer
or prospective customer of the Company or any corporation controlling,
controlled by, under common control with, or otherwise related to Walter,
including but not limited to Western or any other affiliated companies; or

 

(b)         Hire away any independent contractors or personnel of Walter and/or
entice any such persons to leave the employ of Walter or its affiliated entities
without the prior written consent of Walter.

 

6.                                      Non-Disparagement.  Following the
termination of your employment for any reason and continuing for so long as
Walter or any affiliate, successor or assigns thereof carries on the name or
like business within the Restricted Area, you shall not, directly or indirectly,
for yourself or on behalf of, or in conjunction with, any other person, persons,
company, partnership, corporation, business entity or otherwise:

 

(a)         Make any statements or announcements or permit anyone to make any
public statements or announcements concerning the termination of your employment
with Walter, or

 

(b)         Make any statements that are inflammatory, detrimental, slanderous,
or negative in any way to the interests of Walter or its affiliated entities.

 

7.                                      You acknowledge and agree that you will
respect and safeguard Walter’s and its subsidiaries’ property, trade secrets and
confidential information.  You acknowledge that Walter’s electronic
communication systems (such as email and voicemail) are maintained to assist in
the conduct of Walter’s and its subsidiaries’ business and that such systems and
data exchanged or stored thereon are Walter property.  In the event you leave
the employ of Walter, you

 

 

Initials

[g28313lci002.jpg]

 

7

--------------------------------------------------------------------------------


 

will not disclose any trade secrets or confidential information you acquired
while an employee of Walter to any other person or entity, including without
limitation, a subsequent employer, or use such information in any manner.

 

8.                                      Compensation Recovery Policy.  You
understand and agree that if any of Walter’s financial statements are required
to be restated due to errors, omissions, fraud or misconduct, the Compensation
Committee may, in its sole discretion but acting in good faith, direct that
Walter recover all or a portion of any cash incentive, equity compensation or
severance disbursements paid to you with respect to any fiscal year of Walter
for which the financial results are negatively affected by such restatement. 
For purposes of this provision, errors, omissions, fraud or misconduct may
include and are not limited to circumstances where Walter has been required to
prepare an accounting restatement due to material non-compliance with any
financial reporting requirement, as enforced by the Securities and Exchange
Commission, and the Compensation Committee has determined in its sole discretion
that you had knowledge of the material noncompliance or the circumstances that
gave rise to such noncompliance and failed to take reasonable steps to bring it
to the attention of the appropriate individuals within Walter, or you personally
and knowingly engaged in practices which materially contributed to the
circumstances that enabled a material noncompliance to occur.

 

9.                                      This Agreement is intended to comply
with Section 409A of the Code and will be interpreted accordingly.  References
under this Agreement to the termination of your employment shall be deemed to
refer to the date upon which you have experienced a “separation from service”
within the meaning of Section 409A of the Code.  Notwithstanding anything in
this Agreement to the contrary, (i) if at the time of your separation from
service with Walter you are a “specified employee” as defined in Section 409A of
the Code (and any related regulations or other pronouncements thereunder) and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder or payable under any other compensatory arrangement between you and
Walter as a result of such separation from service is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
Walter will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to you) until the first business day after the date
that is six months following your separation from service (or the earliest date
as is permitted under Section 409A of the Code), at which point all payments
deferred pursuant to this paragraph shall be paid to you in a lump sum and
(ii) if any other payments of money or other benefits due to you hereunder could
cause the application of an accelerated or additional tax under Section 409A of
the Code, such payments or other benefits shall be deferred if deferral will
make such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner that

 

 

Initials

[g28313lci002.jpg]

 

8

--------------------------------------------------------------------------------


 

does not cause such an accelerated or additional tax.  To the extent any
reimbursements or in-kind benefits due to you under this Agreement constitute
“deferred compensation” under Section 409A of the Code, any such reimbursements
or in-kind benefits shall be paid to you in a manner consistent with Treasury
Regulation Section 1.409A-3(i)(1)(iv).  For purposes of Section 409A of the
Code, each payment made under this Agreement shall be designated as a “separate
payment” within the meaning of Section 409A of the Code.

 

10.                               Walter shall withhold from any amounts payable
hereunder all Federal, state, city or other taxes as legally shall be required.

 

11.                               You acknowledge and agree that you have read
this Agreement carefully, have been advised by the Company to consult with an
attorney regarding its contents, and that you fully understand the same.

 

 

Initials

[g28313lci002.jpg]

 

9

--------------------------------------------------------------------------------
